                                         Case 1:21-cv-00598 Document 1 Filed 07/06/21 Page 1 of 7




                         1   BARSHAY SANDERS, PLLC
                             Craig B. Sanders
                         2   100 Garden City Plaza, Suite 500
                             Garden City, NY 11530
                         3   Tel: (516) 203-7600
                             Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 122429
                         5

                         6

                         7                                 UNITED STATES DISTRICT COURT
                         8                                  WESTERN DISTRICT OF TEXAS

                         9                                                       §
                                 Georgio Dano,                                   §
                        10                                                       §
BARSHAY SANDERS, PLLC




                                                           Plaintiff,            § Case No: 1:21-cv-00598
                        11
                                                                                 §
                        12                 v.                                    §
                                                                                 § COMPLAINT
                        13       InfoWars, LLC                                   §
                                                                                 § DEMAND FOR JURY TRIAL
                        14                                Defendant.             §
                                                                                 §
                        15

                        16          Plaintiff Georgio Dano (“Plaintiff”), by and through its undersigned counsel, for its

                        17   Complaint against defendant InfoWars, LLC (“Defendant”) states and alleges as follows:

                        18                                              INTRODUCTION

                        19          1.          This action seeks to recover damages for copyright infringement.

                        20          2.          Plaintiff herein creates videos and owns the rights to these images which

                        21   Plaintiff licenses to online and print publications.

                        22          3.          Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's

                        23   videos and many others are the subject of pending copyright applications.

                        24          4.          Defendant owns and operates a website known as www.infowars.com (the

                        25   “Website”).

                        26          5.          Defendant, without permission or authorization from Plaintiff actively copied,

                        27   stored, and/or displayed a still image from the Plaintiff's Video on the Website and engaged in

                        28

                                                                                   1
                                                                        PLAINTIFF'S COMPLAINT
                                          Case 1:21-cv-00598 Document 1 Filed 07/06/21 Page 2 of 7




                         1
                             this misconduct knowingly and in violation of the United States copyright laws.
                         2
                                                                         PARTIES
                         3
                                     6.      Plaintiff Georgio Dano is an individual who is a citizen of the State of New York
                         4
                             and maintains a principal place of business at 21 Cabot Place, Staten Island in Richmond
                         5
                             County, New York.
                         6
                                     7.      On information and belief, defendant InfoWars, LLC, is a Texas Limited
                         7
                             Liability Company with a principal place of business in Austin in Travis County, Texas and is
                         8
                             liable and responsible to Plaintiff based on the facts herein alleged.
                         9
                                                             JURISDICTION AND VENUE
                        10
BARSHAY SANDERS, PLLC




                                    8.       This Court has subject matter jurisdiction over the federal copyright
                        11
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        12
                                     9.      This Court has personal jurisdiction over InfoWars, LLC because it maintains
                        13
                             its principal place of business in Texas.
                        14
                                     10.     Venue is proper under 28 U.S.C. §1391(a)(2) because InfoWars, LLC does
                        15
                             business in this Judicial District and/or because a substantial part of the events or omissions
                        16
                             giving rise to the claim occurred in this Judicial District.
                        17
                                                         FACTS COMMON TO ALL CLAIMS
                        18
                                    11.      Plaintiff is the legal and rightful owner of videos which Plaintiff licenses to
                        19
                             publications.
                        20
                                    12.      Plaintiff has invested significant time and money in building Plaintiff's portfolio.
                        21
                                    13.      Plaintiff has obtained active and valid copyright registrations from the United
                        22
                             States Copyright Office (the “USCO”) which cover many of Plaintiff's videos while many
                        23
                             others are the subject of pending copyright applications.
                        24
                                    14.      Plaintiff's videos are original, creative works in which the Plaintiff owns
                        25
                             protectable copyright interests.
                        26
                                    15.      InfoWars, LLC is the operator of the Website and is responsible for its content.
                        27
                                    16.      The Website is a popular and lucrative commercial enterprise.
                        28

                                                                                 2
                                                                      PLAINTIFF'S COMPLAINT
                                       Case 1:21-cv-00598 Document 1 Filed 07/06/21 Page 3 of 7




                         1
                                    17.     The Website is monetized in that it sells merchandise to the public and, on
                         2
                             information and belief, Defendant profits from these activities.
                         3
                                    18.     On or about December 1, 2020, Plaintiff Georgio Dano authored a Video of a
                         4
                             police operation against a New York business allegedly violating the state’s COVID-19
                         5
                             restrictions (the “Video”). A copy of a still image from the Video is attached hereto as Exhibit
                         6
                             1.
                         7
                                    19.     Plaintiff applied to the USCO to register the Video on or about December 14,
                         8
                             2020 under Application No. 1-9976532441.
                         9
                                    20.     The Video was registered by the USCO on December 14, 2020 under
                        10
BARSHAY SANDERS, PLLC




                             Registration No. PA 2-276-255.
                        11
                                    21.     On or about December 3, 2020, Plaintiff observed a still image from the Video
                        12
                             on the Website in a story dated December 2, 2020. A copy of the screengrab of the still image
                        13
                             from the Video from the Website is attached hereto as Exhibit 2.
                        14
                                    22.     A copy of the still image from the Video was displayed at URL:
                        15
                             https://www.infowars.com/posts/nypd-conducts-sting-operation-against-bar-owner-defying-
                        16
                             draconian-covid-restrictions/.
                        17
                                    23.     A copy of the still image from the Video was stored at URL: https://api-
                        18
                             assets.infowars.com/2020/12/macpublichousew2498298.jpg.
                        19
                                     24.    Without permission or authorization from Plaintiff, Defendant volitionally
                        20
                             selected, copied, stored and/or displayed Plaintiff’s copyright protected material as set forth in
                        21
                             Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on the Website.
                        22
                                    25.     On information and belief, the still image from the Video was copied, stored and
                        23
                             displayed without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter
                        24
                             the “Infringement”).
                        25
                                    26.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                        26
                             tangible medium of expression that was sufficiently permanent or stable to permit it to be
                        27
                             communicated for a period of more than a transitory duration and therefore constitutes a specific
                        28

                                                                                3
                                                                     PLAINTIFF'S COMPLAINT
                                       Case 1:21-cv-00598 Document 1 Filed 07/06/21 Page 4 of 7




                         1
                             infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th
                         2
                             Cir. 2007).
                         3
                                    27.     The Infringement is an exact copy of the still image from the Plaintiff's original
                         4
                             Video that was directly copied and stored by Defendant on the Website.
                         5
                                    28.     On information and belief, Defendant takes an active and pervasive role in the
                         6
                             content posted on its Website, including, but not limited to copying, posting, selecting,
                         7
                             commenting on and/or displaying images including but not limited to Plaintiff's Video.
                         8
                                    29.     On information and belief, the still image from the Video was willfully and
                         9
                             volitionally posted to the Website by Defendant.
                        10
BARSHAY SANDERS, PLLC




                                    30.     On information and belief, Defendant is not registered with the United States
                        11
                             Copyright Office pursuant to 17 U.S.C. §512.
                        12
                                    31.     On information and belief, Defendant was aware of facts or circumstances from
                        13
                             which the determination regarding the Infringement was apparent. Defendant cannot claim that
                        14
                             it was not aware of the infringing activities, including the specific Infringement which form the
                        15
                             basis of this complaint, since such a claim would amount to only willful blindness to the
                        16
                             Infringement on the part of Defendant.
                        17
                                    32.     On information and belief, Defendant engaged in the Infringement knowingly
                        18
                             and in violation of applicable United States Copyright Laws.
                        19
                                    33.     On information and belief, Defendant had complete control over and actively
                        20
                             reviewed and monitored the content posted on the Website.
                        21
                                    34.     On information and belief, Defendant has the legal right and ability to control
                        22
                             and limit the infringing activities on its Website and exercised and/or had the right and ability
                        23
                             to exercise such right.
                        24
                                    35.     On information and belief, Defendant monitors the content on its Website.
                        25
                                    36.     On information and belief, Defendant has received a financial benefit directly
                        26
                             attributable to the Infringement.
                        27
                                    37.     On information and belief, the Infringement increased traffic to the Website and,
                        28

                                                                               4
                                                                    PLAINTIFF'S COMPLAINT
                                        Case 1:21-cv-00598 Document 1 Filed 07/06/21 Page 5 of 7




                         1
                             in turn, caused Defendant to realize an increase its advertising revenues and/or merchandise
                         2
                             sales.
                         3
                                      38.   On information and belief, a large number of people have viewed the unlawful
                         4
                             copies of the Photograph on the Website.
                         5
                                      39.   On information and belief, Defendant at all times had the ability to stop the
                         6
                             reproduction and display of Plaintiff's copyrighted material.
                         7
                                      40.   Defendant's use of the Video, if widespread, would harm Plaintiff's potential
                         8
                             market for the Photograph.
                         9
                                      41.   As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        10
BARSHAY SANDERS, PLLC




                                                                    FIRST COUNT
                        11                       (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        12            42.   Plaintiff repeats and incorporates by reference the allegations contained in the

                        13   preceding paragraphs, as though set forth in full herein.

                        14            43.   The Video is an original, creative work in which Plaintiff owns a valid copyright

                        15   properly registered with the United States Copyright Office.

                        16            44.   Plaintiff has not licensed Defendant the right to use the Video in any manner,

                        17   nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.

                        18            45.   Without permission or authorization from Plaintiff and in willful violation of

                        19   Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,

                        20   reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff

                        21   thereby violating one of Plaintiff's exclusive rights in its copyrights.

                        22            46.   Defendant's reproduction of a still image from the Video and the display of the

                        23   still image constitutes willful copyright infringement. Feist Publications, Inc. v. Rural

                        24   Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).

                        25            47.   Plaintiff is informed and believes and thereon alleges that the Defendant

                        26   willfully infringed upon Plaintiff's copyrighted Video in violation of Title 17 of the U.S. Code,

                        27   in that they used, published, communicated, posted, publicized, and otherwise held out to the

                        28

                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                                        Case 1:21-cv-00598 Document 1 Filed 07/06/21 Page 6 of 7




                         1
                             public for commercial benefit, the original and unique Video of the Plaintiff without Plaintiff's
                         2
                             consent or authority, by using them in the infringing article on the Website.
                         3
                                     48.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                         4
                             entitled to an award of actual damages and disgorgement of all of Defendant's profits
                         5
                             attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,
                         6
                             in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant
                         7
                             in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
                         8
                                     49.     As a result of the Defendant's violations of Title 17 of the U.S. Code, the court
                         9
                             in its discretion may allow the recovery of full costs as well as reasonable attorney's fees and
                        10
BARSHAY SANDERS, PLLC




                             costs pursuant to 17 U.S.C. § 505 from Defendant.
                        11
                                     50.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                        12
                             entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
                        13
                             U.S.C. § 502.
                        14
                                                                     JURY DEMAND
                        15
                                     51.     Plaintiff hereby demands a trial of this action by jury.
                        16
                                                                 PRAYER FOR RELIEF
                        17
                                     WHEREFORE Plaintiff respectfully requests judgment as follows:
                        18
                                     That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
                        19
                             rights to the Video in violation of 17 U.S.C. §501 et seq. and award damages and monetary
                        20
                             relief as follows:
                        21
                                             a.     finding that Defendant infringed Plaintiff's copyright interest in the
                        22
                                                    Video by copying and displaying without a license or consent;
                        23
                                             b.     for an award of actual damages and disgorgement of all of Defendant's
                        24
                                                    profits attributable to the infringements as provided by 17 U.S.C. § 504
                        25
                                                    in an amount to be proven or, in the alternative, at Plaintiff's election, an
                        26
                                                    award for statutory damages against each Defendant in an amount up to
                        27
                                                    $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),
                        28

                                                                                6
                                                                     PLAINTIFF'S COMPLAINT
                                     Case 1:21-cv-00598 Document 1 Filed 07/06/21 Page 7 of 7




                         1
                                                   whichever is larger;
                         2
                                         c.        for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
                         3
                                                   any infringing use of any of Plaintiff's works;
                         4
                                         d.        for costs of litigation and reasonable attorney's fees against Defendant
                         5
                                                   pursuant to 17 U.S.C. § 505;
                         6
                                         e.        for pre judgment interest as permitted by law; and
                         7
                                         f.        for any other relief the Court deems just and proper.
                         8
                             DATED: July 6, 2021
                         9
                                                                          BARSHAY SANDERS, PLLC
                        10
BARSHAY SANDERS, PLLC




                        11                                                By:     /s/ Craig B. Sanders
                                                                          Craig B. Sanders, Esq.
                        12                                                100 Garden City Plaza, Suite 500
                                                                          Garden City, NY 11530
                        13                                                Tel: (516) 203-7600
                        14                                                Email: csanders@barshaysanders.com
                                                                          Attorneys for Plaintiff
                        15                                                File No.: 122429

                        16

                        17

                        18
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                                                                              7
                                                                   PLAINTIFF'S COMPLAINT
